       Case 1:18-cr-00016-LY Document 48 Filed 08/20/19 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION

 UNITED STATES OF AMERICA                    §
                                             §
 VS.                                         § CRIMINAL NO. 18-cr-0016
                                             §
 CHARLES MCALLISTER                          §

        DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

       CHARLES MCALLISTER, respectfully files these proposed voir dire

questions:

1.     Has anyone served on a state or federal criminal jury before? If so:

       a.    Was it state or federal case?

       b.    What were the charges in the case?

       c.    What law enforcement agencies testified for the prosecution?

       d.    Did you reach a verdict in the case?

       e.    What was the verdict?

2.     Does each member of the jury panel understand that the fact that a
person has been indicted by Grand Jury has no bearing whatsoever on the
issue of whether that person is guilty of the offense charged?

3.     Has any member of the jury panel or any close relative of a member of
the jury panel ever been employed by the federal or a state government?

       a.    When were you or your relative employed by the government?

       b.    What governmental agency were you or your family member
             employed by?



                                       1
      Case 1:18-cr-00016-LY Document 48 Filed 08/20/19 Page 2 of 6




      c.     Why did you or your relative leave employment with the
             government?

4.    Has any member of the jury panel or any friend or relative of a member
of the jury panel ever been employed as a law enforcement officer?

      a.     Would any member of the jury panel tend to believe the
             testimony of a government agent rather than the testimony of a
             defendant or any other private citizen solely because the agent
             is a government employee or a law enforcement officer?

5.     Has any member of the jury panel or any friend or relative of any
member of the jury panel ever for a law enforcement agency or provided tips
for Crime Stoppers?

6.     Has any member of the jury panel or any close relative of any member
of the jury panel ever requested or assisted in filing of criminal charges against
anyone?

      a.     Were charges filed, if so what were they?

      b.     What was the result of the charge filed?

7.     Has any member of the jury panel or any friend or relative ever been
the victim of any crime in Texas or any other state?

      a.     What was the crime?

      b.     When did it occur?

8.    Has any member of your family or any member of the panel here today
been the victim of identity theft?

9.    Does any member of the panel work for or volunteer for any
organizations, governmental or non-governmental, such as Crime Stoppers?

10. Does any member of the panel have close relatives or friends who work
for or volunteer for any organizations, governmental or non-governmental,
Crime Stoppers?


                                        2
      Case 1:18-cr-00016-LY Document 48 Filed 08/20/19 Page 3 of 6




11. Does any member of the panel work for any business that has been the
victim of theft?

12. Does any member of the panel have close friends or family members
who work for any business that has been the victim of theft?

13.   Has any member of the panel here today been a witness in any hearing
where they were placed under oath?

14. The law of the United States provides that a defendant does not have
to testify in any criminal case. Our law further provides that if a defendant
decides not to testify, the jury may not consider that for any purpose in
deciding whether the accused is guilty. Is there any member of the jury panel
who, because of personal feeling or otherwise, would not be able to follow
that law?

      a.     Is there any member of the jury panel that feels that if a
             defendant does not testify then it is some indication that the
             defendant might be guilty?

15. Does each member of the jury panel understand that an attorney has a
legal duty to object to evidence they feel should not be legally admitted before
the Court or the jury?

16.   Does each member of the jury panel understand that the verdict in this
case must be unanimous and it is not a situation where the majority wins?

17.    Will each member of the jury panel vote your own personal individual
vote in this case regardless of the feelings of the other jurors?

      a.     Will each member of the jury panel vote your own personal vote
even if you are in a very small minority in that vote?

18.   Is there any member of the jury panel that thinks that just because Mr.
McAllister sits here that he is guiltier than any member of the jury panel or
anyone else in this courtroom?

19. Does each member of the jury panel understand that if you were called
on to vote ‘guilty’ or ‘not guilty’ at this time you would have to vote not guilty
because of the presumption of innocence?

                                        3
      Case 1:18-cr-00016-LY Document 48 Filed 08/20/19 Page 4 of 6




20.    Does each member of the jury panel understand that the defendant is
not required to prove that he is innocent?

21. The law of the United States provides that the government has the
burden of proving each and every allegation in the indictment beyond a
reasonable doubt. Is there any member on the panel who would not require
the government to comply with that burden?

22. Is there any member of the panel who does not agree with our law
placing the burden of proof of every allegation in the indictment on the
government beyond a reasonable doubt to such an extent that they would not
be able to comply with that law?

23. Have any members of the jury panel formed any conclusions in their
minds as to the guilt of Mr. McAllister, which would take the presentation of
evidence to remove?

24. Do any members of the jury panel think that Mr. McAllister is guilty of
the crime with which he is charged at this time simply because an indictment
has been returned naming him a defendant?

25. Do each of you understand that the indictment is not evidence of guilt
in this case and cannot be considered by you as evidence of guilt?

26. Does any member of the panel feel that Mr. McAllister must be guilty
of something or he would not be on trial?

27. Will each of you wait until all evidence has been presented to you
before making up your mind about this case?

28. Do you realize that you, as jurors, will be the sole judges of the facts in
this case?

29. Do you understand that the comments of the prosecutors are not
evidence in this case?

30. Do you understand that before you can find Mr. McAllister guilty of
the offense charged, the government must prove each and every element of


                                      4
      Case 1:18-cr-00016-LY Document 48 Filed 08/20/19 Page 5 of 6




the offense beyond a reasonable doubt, and must prove the guilt of the accused
beyond a reasonable doubt?

31. Do each of you understand that the presumption of innocence applies
to each and every element of the crime charged?

32. Reasonable doubt means very simply a doubt founded in reason. To put
it in perspective, it is sometimes helpful to compare it with the burden of proof
in civil cases. In civil litigation, the plaintiff, or the party bringing the suit, has
the burden of proving his case by the preponderance of the evidence, or very
simply, whoever has the most evidence wins the case. In a criminal case the
burden is much higher, because if you, as a juror, have a reasonable doubt of
defendant's guilt, regardless of the preponderance of the evidence, you must
find the defendant not guilty. Is there anyone who would not hold the
government to its burden of proving its case beyond a reasonable doubt?

DATED: August 20, 2019

                                           Respectfully submitted,

                                           JONES WALKER, LLP
                                           811 Main St., Suite 2900
                                           Houston, Texas 77002
                                           P: (713) 437-1811
                                           F: (713) 437-1946

                                           /s/ James Ardoin
                                           JAMES ARDOIN
                                           State Bar No. 24045420
                                           Email: jardoin@joneswalker.com

                                           Attorney for Defendant
                                           CHARLES MCALLISTER




                                          5
      Case 1:18-cr-00016-LY Document 48 Filed 08/20/19 Page 6 of 6




                           Certificate of Service

       I hereby certify that a true and correct copy of the above and foregoing
was filed via the CM/ECF system that served all parties via email.

                                       /s/ James Ardoin
                                       JAMES ARDOIN




                                      6
